                                                                          United States District Court
                                                                            Southern District of Texas

UNITED STATES DISTRICT COURT                 SOUTHERN DISTRICT OF TEXAS
                                                                               ENTERED
                                                                              March 23, 2020
                                                                            David J. Bradley, Clerk


Earnest Blueitt, Jr.,                   §
                                        §
                         Plaintiff,     §
versus                                  §               Civil Action H -18-4464
                                        §
Bryan Collier, et al.,                  §
                                        §
                         Defendants.    §


                                  Final Judgment


      Earnest Blueitt's complaint is dismissed with prejudice.


      Signed at Houston, Texas, on _ _..._M-"'--~--"~"----'-1_,1,__/+-t_ _ _, 2020.




                                                 ~,n/-lltl:
                                                  United States District Judge
